United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.D., Appellant
and
OFFICE OF SPECIAL COUNSEL,
HEADQUARTERS, Washington, DC, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 10-1655
Issued: May 25, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On June 8, 2010 appellant filed an application for review of a March 31, 2010 decision of
the Office of Workers’ Compensation Programs finding that she did not establish that she
sustained a stress-related condition in the performance of duty due to an incident alleged to have
occurred on March 9, 2006. The appeal was docketed as No. 10-1655.
On April 21, 2006 appellant filed a Form CA-1, notice of traumatic injury, alleging that
she sustained a stress-related condition in the performance of duty on March 9, 2006.1 The case
file for this claim was given the number xxxxxx252.2
On February 8, 2006 appellant had filed a Form CA-2, notice of occupational disease,
under a different case file, claiming that she sustained a stress-related condition due to a number
of incidents and conditions at work to which she was exposed over an extended period. The case
file for this claim was given the number xxxxxx775.
1

A traumatic injury refers to injury caused by a specific event or incident or series of incidents occurring within a
single workday or work shift whereas an occupational disease refers to an injury produced by employment over a
period longer than a single workday or shift. 20 C.F.R. § 10.5(q), (ee); Brady L. Fowler, 44 ECAB 343, 351 (1992).
2

Case file number xxxxxx252 was created as a master file with case file number xxxxxx253 serving as a
subsidiary file. Both of these files pertain to the April 21, 2006 occupational disease claim.

In a May 4, 2009 decision, issued in connection with the present case files (numbers
xxxxxx252 and xxxxxx253), the Office denied appellant’s claim that she sustained a stressrelated occupational disease in the performance of duty. In a December 17, 2009 decision, an
Office hearing representative affirmed the Office’s May 4, 2009 decision with respect to the
finding that appellant had not established a stress-related occupational disease in the performance
of duty. In both of these decisions, reference was made to documents contained in case file
number xxxxxx775. In the December 17, 2009 decision, the Office hearing representative also
found that the Office’s May 4, 2009 decision had not adequately considered appellant’s claim
that she sustained a stress-related traumatic injury in the performance of duty on March 9, 2006.
He remanded the case to the Office for this purpose and directed the Office to combine the case
files for the traumatic injury claim (numbers xxxxxx252 and xxxxxx253) with the case file for
the occupational disease claim (number xxxxxx775). In a March 31, 2010 decision, the Office
denied appellant’s claim that she sustained a stress-related traumatic injury in the performance of
duty on March 9, 2006. The Office did not combine the case files for the traumatic injury claim
with the case file for the occupational disease claim as directed by the Office hearing
representative.3
The Board has duly considered the matter and notes that the case is not in posture for a
decision. Pursuant to Office procedures, it has determined that cases should be combined where
correct adjudication depends on cross-referencing between files.4 Consequently, the Board finds
that, for a full and fair adjudication in accordance with Office procedures, the case files
pertaining to appellant’s claim for a stress-related traumatic injury should be combined with the
case file pertaining to her claim for a stress-related occupational disease. This will allow the
Office to consider all relevant claim files in evaluating appellant’s claims. Moreover, to consider
appellant’s appeal at this stage would involve a piecemeal adjudication of the issues in this case
and raise the possibility of inconsistent results. It is the Board’s policy to avoid such an
outcome.5
The case will be remanded to the Office to combine case file numbers xxxxxx252 and
xxxxxx253 with case file number xxxxxx775. Following this and such other development as
deemed necessary, the Office shall issue an appropriate merit decision on appellant’s claim.

3

Moreover, the Office has not forwarded the case file for claim number xxxxxx775 to the Board.

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
5

See William T. McCracken, 33 ECAB 1197 (1982).

2

IT IS HEREBY ORDERED THAT the March 31, 2010 decision of the Office of
Workers’ Compensation Programs be set aside and the matter remanded to the Office for further
proceedings consistent with this order of the Board.
Issued: May 25, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees' Compensation Appeals Board

Alec J. Koromilas, Judge
Employees' Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

3

